
	
		II
		110th CONGRESS
		2d Session
		S. 3194
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2008
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To transfer surplus Federal land administered by the
		  Coast Guard in the State of Oregon.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oregon Surplus Federal Land Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)CommandantThe
			 term Commandant means the Commandant of the Coast Guard.
			(2)Light
			 StationThe term Light Station means the Cape
			 Arago Light Station on Chief's Island in the State of Oregon.
			(3)MapsThe
			 term maps means the maps filed under section 3(d)
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)TribesThe
			 Term Tribes means the Confederated Tribes of the Coos, Lower
			 Umpqua, and Siuslaw Indians in the State of Oregon.
			3.Transfer of
			 administrative jurisdiction
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act and subject to subsection (c), the Commandant shall transfer to the
			 Secretary, to hold in trust for the benefit of the Tribes, administrative
			 jurisdiction over the Federal land described in subsection (b).
			(b)Description of
			 landThe Federal land referred to in subsection (a) consists of
			 the parcels of Coast Guard land (including any improvements to the land)
			 comprising approximately 24 acres, located in Coos County, Oregon, in the areas
			 commonly known as Gregory Point and Chief's
			 Island, as depicted on the maps.
			(c)Conditions
				(1)Compliance with
			 applicable lawBefore completing the transfer of administrative
			 jurisdiction under subsection (a), the Commandant shall execute any actions
			 required to comply with applicable environmental and cultural resources
			 laws.
				(2)Trust
			 statusOn transfer of administrative jurisdiction over the land
			 under subsection (a), the land transferred to the Secretary shall be—
					(A)held in trust by
			 the United States for the Tribes; and
					(B)included in the
			 reservation of the Tribes.
					(3)Maintenance of
			 Cape Arago Light Station
					(A)In
			 generalThe transfer of administrative jurisdiction over the
			 Light Station under subsection (a) shall be subject to the conditions that the
			 Tribes—
						(i)shall—
							(I)use, and make
			 reasonable efforts to maintain, the Light Station in accordance with—
								(aa)the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.);
								(bb)the
			 Secretary of the Interior's Standards for the Treatment of Historic Properties
			 under part 68 of title 36, Code of Federal Regulations; and
								(cc)any
			 other applicable laws; and
								(II)submit any
			 proposed changes to the Light Station for review and approval by the Secretary,
			 in consultation with the Oregon State Historic Preservation Officer, if the
			 Secretary determines that the changes are consistent with—
								(aa)section
			 800.5(a)(2)(vii) of title 36, Code of Federal Regulations; and
								(bb)the
			 Secretary of the Interior's Standards for Rehabilitation under section 67.7 of
			 title 36, Code of Federal Regulations;
								(ii)shall make the
			 Light Station available to the general public for educational, park,
			 recreational, cultural, or historic preservation purposes at times and under
			 conditions determined to be reasonable by the Secretary;
						(iii)shall
			 not—
							(I)sell, convey,
			 assign, exchange, or encumber the Cape Arago Light Station (or any part of the
			 Light Station) or any associated historic artifact conveyed in conjunction with
			 the transfer under subsection (a), unless the sale, conveyance, assignment,
			 exchange, or encumbrance is approved by Secretary; or
							(II)conduct any
			 commercial activities at the Cape Arago Light Station (or any part of the Light
			 Station) or in connection with any historic artifact conveyed in conjunction
			 with the transfer under subsection (a) in any manner, unless the commercial
			 activities are approved by the Secretary; and
							(iv)shall allow the
			 United States, at any time, to enter the Light Station without notice, for
			 purposes of ensuring compliance with this section, to the extent that it is not
			 practicable to provide advance notice.
						(B)ReversionIf
			 the Tribes fail to meet any condition described in subparagraph (A), the Light
			 Station, or any associated historic artifact conveyed in conjunction with the
			 transfer under subsection (a), shall, at the option of the Secretary—
						(i)revert to the
			 United States; and
						(ii)be placed under
			 the administrative control of the Secretary.
						(d)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Commandant shall file the maps entitled Confederated
			 Tribes of the Coos, Lower Umpqua, and Siuslaw Land Transfer Maps and
			 legal descriptions of the parcels to be transferred under subsection (a)
			 with—
					(A)the Committee on
			 Commerce, Science, and Transportation of the Senate;
					(B)the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
					(C)the
			 Secretary.
					(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Commandant may correct any errors in the maps and legal
			 descriptions.
				(3)AvailabilityEach
			 map and legal description filed under paragraph (1) shall be on file and
			 available for public inspection in the appropriate office of the Department of
			 the Interior.
				(e)EasementsThe
			 Coast Guard may retain easements or other property interests as may be
			 necessary across the property described in subsection (b) to operate, maintain,
			 relocate, install, improve, replace, or remove any aid to navigation located on
			 the land for such period as the aid to navigation may be required by the Coast
			 Guard.
			(f)Tribal fishing
			 rightsNo fishing rights of the Tribes that are in existence on
			 the date of enactment of this Act shall be enlarged, impaired, or otherwise
			 affected by the transfer of administrative jurisdiction under subsection
			 (a).
			
